In re Allianz Marine & Aviation (France); Certain Underwriters at Lloyd’s of London; — Defendant(s); Applying For Supervisory and/or Remedial Writs, Parish of St. Tammany, 22nd Judicial District *131Court Div. H, No. 2005-12216; to the Court of Appeal-, First Circuit, No. 2011 CW 0179.
Granted. The district court did not abuse its great discretion in excluding the testimony of Eric Smith. Accordingly, the judgment of the court of appeal is reversed, and the judgment of the district court is reinstated.